979 So. 2d 1166 (2008)
Walter Frank RAGGETT, Petitioner,
v.
STATE of Florida, Respondent.
No. 1D07-5611.
District Court of Appeal of Florida, First District.
April 23, 2008.
Walter Frank Raggett, pro se, Petitioner.
Bill McCollum, Attorney General, and C. Bowen Robinson, Assistant Attorney General, Tallahassee, for Respondent.
PER CURIAM.
The petition for belated appeal is granted. Petitioner shall be allowed a belated appeal from the judgment and sentence rendered on August 14, 2007, in Okaloosa County Circuit Court case numbers 2004CF2746 and 2006CF3089. Upon issuance of mandate in this cause, a copy of this opinion shall be provided to the clerk of the circuit court for treatment as the notice of appeal. Fla. R.App. P. 9.141(c)(5)(D). If petitioner qualifies for appointed counsel, the trial court shall appoint *1167 counsel to represent petitioner on appeal.
BARFIELD, POLSTON, and ROBERTS, JJ., concur.